The opinion of the Court was drawn dp by
Weston C. J.
The execution of the note by all the defendants, is sufficiently proved. After it was signed by Jere*322miah Bartlett, and when he was not present, it received the attestation of a witness, which apparently increased his liability, by depriving him of the advantage and protection of the statute of limitations. But this has been fully explained in a manner, which negatived fraud. The attestation of the witness was properly and lawfully affixed, but it should have been noticed on the instrument, that it applied only to one of the signers. The omission to do this was manifestly an inadvertency, not designed to have any injurious effect. The testimony of the witness is not necessarily inconsistent with the form of the attestation. It should not, in our judgment, as explained, impair the liability of Jeremiah Bartlett and Rich upon the note, as an instrument as to them not attested by a subscribing witness. Exceptions sustained.